DETAILED ACTION
Allowable Subject Matter
1.	Claims 11-19, 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a method of using a team tracking kit comprising the limitations required by independent claims 11 and 13.  
Specifically, independent claims require a tracking kit comprising an elongate member, first token, first plurality of beads, and plurality of medallions. The crux of the invention is directed to method steps requiring defined attaching/arranging of the beads, medallions, token with respect to themselves and elongate member according to certain rules. The rules relate to results of first and second events by a first team and rival team. This arrangement allows individuals interested in events (i.e. sporting events) to record team outcomes without a written record. Users can also publicly display the event outcomes in an aesthetically pleasing and fun manner.  One having ordinary skill in the art would not have found it obvious to modify a traditional team tracking method in the manner as claimed without the aid of applicant's specification.  Regarding 35 USC 101, examiner considers the claims patent eligible subject matter in view of at least Step 2B of the 2019 PEG and October 2019 Update. The claimed tracking kit elements do not constitute routine and conventional elements in the relevant prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Roessler (US Pub. No. 2011/0146345).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711